DETAILED ACTION
This Office Action is in response to the application filed on 10/22/2021. Claims 1-6 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
US2019/0198219A1 (cited reference 2) that was cited in the 10/22/2020 IDS is an incorrect Sato reference with incorrect publication date. The proper reference must be provided or the reference must be deleted to certified the 10/22/2020 IDS.

Claim Objection
The following claim are objected to due to incorrect punctuation:
Claim 6 is not properly terminated as a sentence by not having a period. See MPEP § 2175 (¶7.34.15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2010/0271752 Al and Ishida hereinafter), as evidenced by Matsuda et al. (US 2014/0009038A1 and Matsuda hereinafter), in view of Sasaoka (US 2015/0116901 A1 and Sasaoka hereinafter), as motivated by You et al. (US 2015/0075854 A1).
	Regarding claim 8, Ishida discloses a method of producing a multi-layer ceramic electronic component (item 1 of Fig. 1 & Fig. 3 shows a method of producing multi-layer ceramic electronic component 1), comprising: forming an internal electrode pattern having a predetermined thickness on an unsintered ceramic sheet; forming a dielectric pattern in an electrode non-formation region around the internal electrode pattern on the ceramic sheet such that the dielectric pattern occupies 75% or more and less than 100% of a space portion facing the electrode non-formation region and having the predetermined thickness (items 2A, 2B of Fig. 2 & items 15, 16, G of Fig. 3 and ¶[0021, 0040, 0058, 0066, & 0085] shows and indicates forming an internal electrode pattern 15_pattern {internal electrode pattern of floating internal conductor 15} having a predetermined thickness on an unsintered ceramic sheet 2A {first external layer section that is indicated in ¶[0058], where ¶[0040 & 0066] indicates 2A is formed of ceramic element body 2 of BaTiO3 subject to firing, where Fig. 3 is shown in the shrinkage state after sintered/firing, as evidenced by Matsuda in ¶[0046] & Fig. 6}}; forming dielectric pattern 2A-15 in an electrode non-formation region of unsintered ceramic sheet 2A around the internal electrode pattern 15_pattern on the ceramic sheet 2A such that the dielectric pattern 2A-15 occupies 75% or more and less than 100% of a space portion 2A_(G-15) {where ¶[0085] indicates 15 has a width of 5% to 100% of the width of gap G and gap G is smaller than 2A, thereby making the dielectric pattern 2A-15 smaller than 100%} facing the electrode non-formation region of unsintered ceramic sheet 2A and having the predetermined thickness; forming an internal electrode pattern 16_pattern {internal electrode pattern of floating internal conductor 16} having a predetermined thickness on an unsintered ceramic sheet 2B {second external layer section that is indicated in ¶[0058], where ¶[0040 & 0066] indicates 2B is formed of ceramic element body 2 of BaTiO3 subject to firing, where Fig. 3 is shown in the shrinkage state after sintered/firing, as evidenced by Matsuda in ¶[0046] & Fig. 6}}; forming dielectric pattern 2B-16 in an electrode non-formation region of unsintered ceramic sheet 2B around the internal electrode pattern 16_pattern on the ceramic sheet 2B such that the dielectric pattern 2A-16 occupies 75% or more and less than 100% of a space portion 2B_(G-16) {where ¶[0085] indicates 16 has a width of 5% to 100% of the width of gap G and gap G is smaller than 2B, thereby making the dielectric pattern 2B-16 smaller than 100%} facing the electrode non-formation region of unsintered ceramic sheet 2B and having the predetermined thickness); laminating in a first direction the ceramic sheets on each of which the internal electrode pattern and the dielectric pattern are formed, and thereby forming a ceramic body including a plurality of internal electrodes laminated in the first direction (items 2, 3, 4, 5, 6 of Fig. 3 and ¶[0047, 0052, & 0055] shows and indicates laminating in first direction of thickness in the Z-direction shown in Fig. 1, the ceramic sheets on each of which the internal electrode patterns 15_pattern & 16_pattern and the dielectric pattern 2A-15 & 2B-16 are formed, and thereby forming ceramic body 2 including a plurality of internal electrodes 15_3_4_5_6_16 {floating internal conductors 15, first internal conductors 3,  second internal conductors 4, third internal conductors 5, fourth internal conductors 6, and floating internal conductors 16} laminated in the first direction  of thickness in the Z-direction); and forming a pair of external electrodes that are connected to the plurality of internal electrodes and face each other in a second direction orthogonal to the first direction (items 11, 12, 13, 14, 2c, 2d of Fig. 3 & Y of Fig. 1 and ¶[0046-0047, 0055] shows and indicates forming the 1st pair of external electrodes 11 & 13 on side surface 2c, where 1st pair section 11 of 1st pair external electrodes 11 & 13 is connected to internal electrodes 3 and 1st pair section 13 of 1st pair external electrodes 11 & 13 is connected to internal electrodes 5; forming the 2nd pair of external electrodes 12 & 14 on side surface 2d, where 2nd pair section 12 of 2nd pair external electrodes 12 & 14 is connected to internal electrodes 4 and 2nd pair section 14 of 2nd pair external electrodes 12 & 14 is connected to internal electrodes 6; and where 1st pair of external electrodes 11 & 13 on side surface 2c face 2nd pair of external electrodes 12 & 14 on side surface 2d in second direction Y {width} orthogonal to the first direction of thickness in the Z direction), a dimension of the ceramic body in the first direction and a dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction (item X of Fig. 1 shows a dimension of ceramic body 2 in the first direction of thickness in the Z direction and a dimension of the ceramic body in a third direction X {length} orthogonal to the first direction of thickness in the Z direction and the second direction Y).
	Ishida discloses the claimed invention of a method of producing a multi-layer ceramic electronic component except a dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a dimension of the ceramic body in a third direction.
	Sasaoka discloses a dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a dimension of the ceramic body in a third direction (items 10, "W" of Fig. 1 and ¶[0023 & 0025] shows and indicates the dimension of the ceramic body 10 in the first direction "T" is 1.1 times the dimension of ceramic body 10 in a third direction "W" {width direction, where rectangular parallelepiped shape range dimension of "L" of 0.4 mm to 1.0 mm x "W" of 0.2 mm to 0.5 mm x "T" of 0.1 mm to 0.5 mm that is indicated in ¶[0025]; therefore, the ceramic body 10 with a 0.5 mm thickness dimension in the first direction "T" will have the width of 0.46 mm width dimension in third direction "W" [0.5 mm/1.1]}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a dimension of the ceramic body in a third direction in the method of Ishida. One would have been motivated in the method of producing a multi-layer ceramic electronic component of Ishida and have the dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less the dimension of the ceramic body in a third direction in order to implement a high capacitance by increasing the number of stacked layers, as motivated by You in ¶[0071 & 0073], in the method of producing a multi-layer ceramic electronic component of Ishida.

Examiner’s Notes
In Ishida et al. (US 2010/0271752 Al), ¶[0055] erroneously indicates "external terminal electrode 13 disposed on the first side surface 2c is electrically connected to the extending portions 6b", the extending portions should be 5b.

Regarding claim 2, modified Ishida discloses a method of producing a multi-layer ceramic electronic component, wherein the ceramic body further includes a first main surface including a first flat region facing in the first direction, and a second main surface including a second flat region, the second flat region being on a side opposite to the first flat region and facing in the first direction, wherein the first flat region being formed at a center portion of the first main surface in the second direction, and wherein the second flat region being formed at a center portion of the second main surface in the third direction (Ishida: item 2a, 2b of Fig. 1 and ¶[0025 & 0040-0041] shows and indicates where the method further includes first main surface 2a including first flat region 2a-flat-region facing first direction of thickness in the Z-direction, and second main surface 2b including a second flat region 2b-flat-region; and where the second flat region 2b-flat-region is on a side opposite to the first flat region 2a-flat-region and facing in the first direction of thickness in the Z-direction; and where it is understood from the ceramic body 2 being made flat from ¶[0025], that the first flat region 2a-flat-region is formed at the center portion of the first main surface 2a in the second direction Y; and where it is understood from the ceramic body 2 being made flat from ¶[0025], that the second flat region 2b-flat-region is formed at the center portion of the second main surface 2b in the third direction X).

Regarding claim 5, modified Ishida discloses a method of producing a multi-layer ceramic electronic component, wherein when a first imaginary line and a second imaginary line are defined on a cross section of the ceramic body in the first direction and the third direction, the first imaginary line passing through a center point of the first main surface in the third direction and orthogonally intersecting with the first direction, the second imaginary line being parallel to the first imaginary line and having an interval from the first imaginary line, the interval being 1% of the dimension of the ceramic body in the first direction, the first flat region includes a region between two points at which the second imaginary line and the first main surface intersect with each other, and when a third imaginary line and a fourth imaginary line are defined on a cross section of the ceramic body in the first direction and the second direction, the third imaginary line passing through a center point of the second main surface in the second direction and orthogonally intersecting with the first direction, the fourth imaginary line being parallel to the third imaginary line and having an interval from the third imaginary line, the interval being 1% of the dimension of the ceramic body in the first direction, the second flat region includes a region between two points at which the fourth imaginary line and the second main surface intersect with each other (Ishida: Fig. 1  and ¶[0025 & 0041-0042] is interpreted by the inherent nature of the structure to show where when a first imaginary line and a second imaginary line are defined on a cross section of ceramic body 2 in the first direction of thickness in the Z-direction and the third direction X, the first imaginary line passing through a center point of the first main surface 2a in the third direction X and orthogonally intersecting with the first direction of the thickness in the Z-direction, the second imaginary line being parallel to the first imaginary line and having an interval from the first imaginary line, the interval being 1% of the dimension of the ceramic body 2 in the first direction of the thickness in the Z-direction, the first flat region 2a-flat-region of first main surface 2a includes a region between two points at which the second imaginary line and the first main surface 2a intersect with each other, and when a third imaginary line and a fourth imaginary line are defined on a cross section of ceramic body 2 in the first direction of the thickness in the Z-direction and the second direction Y, the third imaginary line passing through a center point of the second main surface of second main surface 2b in the second direction Y and orthogonally intersecting with the first direction of the thickness in the Z-direction, the fourth imaginary line being parallel to the third imaginary line and having an interval from the third imaginary line, the interval being 1% of the dimension of ceramic body 2 in the first direction of the thickness in the Z-direction, the second flat region 2b-flat-region of the second main surface 2b includes a region between two points at which the fourth imaginary line and the second main surface 2b intersect with each other).

Regarding claim 6, modified Ishida discloses a method of producing a multi-layer ceramic electronic component, wherein the dimension of the ceramic body in the second direction is larger than 1.0 times and equal to or smaller than 1.5 times the dimension of the ceramic body in the first direction (Sasaoka: Fig. 1 and ¶[0023 & 0025] shows and indicates where the method includes the dimension of ceramic body 10 in the second direction "L" is larger than 1.0 times the dimension of ceramic body 10 in the first direction "T" {L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025]; therefore, the dimension of the ceramic body 10 in the second direction "L" will be 1.2 times larger than the thickness of ceramic body 10 of 0.5 mm in the first direction "T" with a length dimension of 0.6 mm in the second direction "L"}).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (evidenced by Matsuda), in view of (motivated by You), as detailed in the rejection of claim 2 above, as evidenced by Hidaka et al. (US 2007/0058326 A1 and Hidaka hereinafter).
Regarding claim 3, modified Ishida discloses a method of producing a multi-layer ceramic electronic component, wherein a dimension of the first flat region in the third direction is 80% or more and less than 100% of the dimension of the ceramic body in the third direction (Sasaoka: items 10, 10a, 10b, "W" of Fig. 1 & items 10, 10a, 10b, 10e, 10f of Fig. 2 & items 10, 10e, 10f, "W" of Fig. 3 and ¶[0012_0023 & 0025] indicates where the method has the dimension of the first flat region 10a-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1a} in the third direction "W" is 80% or more and less than 100% of the dimension of ceramic body 10 in the third direction "W" {first end surface 10e and one of the first principal surface 10a, the second principal surface 10b, the first side surface 10c, and the second side surface 10d has a rounded shape having radius of curvature from 5 µm to 20 µm that is indicated in ¶[0012] will then give the arc length given the arc length formula s = 2 π r (θ/360°)  [ s = 2 π (20 µm) (45°/360°)] = 15.71 µm length of corner; therefore, ceramic body 10 will then have two arc-lengths of corner with central angle 45°of s = 15.71 µm for a total non-flat region of 31.42 µm in lengthwise direction; then, given the rectangular parallelepiped shape range of L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025], will then have a shape of the ceramic body 2 of 0.6 mm×0.46 mm×0.50 mm dimension [LxWxT, or 2nd direction x 3rd direction x 1st direction, or (10e to 10f) x (10c to 10d) x ( 10a to 10b)]; consequently, the percentage of the 1st flat region 10a-flat-region in top side surface 10a minus the two corners in the 3rd direction “W” is [(460 µm)/( 460 µm – 31.42 µm) = (100%)/(x%)] = [(460 µm)/(428.58 µm) = (100%)/(x%)] = x% = 93.17%}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a dimension of the first flat region in the third direction is 80% or more and less than 100% of the dimension of the ceramic body in the third direction into the method of modified Ishida. One would have been motivated in the method of producing a multi-layer ceramic electronic component of modified Ishida and have the dimension of the first flat region in the third direction be 80% or more and less than 100% of the dimension of the ceramic body in the third direction in order to provide the method of producing a multi-layer ceramic electronic components that significantly reduces the occurrence of cracks when packaged by having rounded shape corners, as indicated by Sasaoka in ¶[0012-0013], in the method of producing a multi-layer ceramic electronic component of modified Ishida.

Regarding claim 4, modified Ishida discloses a method of producing a multi-layer ceramic electronic component, wherein a dimension of the second flat region in the second direction is 80% or more and less than 100% of a dimension of the ceramic body in the second direction (Sasaoka: items 10, 10a, 10b, 10c, 10d, "L" of Fig. 1 & items 10, 10a, 10b, "L" of Fig. 2 & items 10, 10c, 10d, "L" of Fig. 3 and ¶[0012_0023 & 0025] indicates where the method has the dimension of second flat region 10b-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1a} in the second direction "L" is 80% or more and less than 100% of the dimension of ceramic body 10 in the second direction "L" {first end surface 10e and one of the first principal surface 10a, the second principal surface 10b, the first side surface 10c, and the second side surface 10d has a rounded shape having radius of curvature from 5 µm to 20 µm that is indicated in ¶[0012] will then give the arc length given the arc length formula s = 2 π r (θ/360°)  [ s = 2 π (20 µm) (45°/360°)] = 15.71 µm length of corner; therefore, ceramic body 10 will then have two arc-lengths of corner with central angle 45°of s = 15.71 µm for a total non-flat region of 31.42 µm in lengthwise direction; then, given the rectangular parallelepiped shape range of L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025], will then have a shape of the ceramic body 2 of 0.60 mm×0.46 mm×0.50 mm dimension [LxWxT, or 2nd direction x 3rd direction x 1st direction, or (10e to 10f) x (10c to 10d) x ( 10a to 10b)]; consequently, the percentage of the 2nd flat region 10b-flat-region in bottom side surface 10b minus the two corners in the 2nd direction “L” is [(600 µm)/( 600 µm – 31.42 µm) = (100%)/(x%)] = [(600 µm)/(568.58 µm) = (100%)/(x%)] = x% = 94.76%}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a dimension of the second flat region in the second direction is 80% or more and less than 100% of the dimension of the ceramic body in the second direction into the method of modified Ishida. One would have been motivated in the method of producing a multi-layer ceramic electronic component of modified Ishida and have the dimension of the second flat region in the second direction be 80% or more and less than 100% of the dimension of the ceramic body in the second direction in order to provide the method of producing a multi-layer ceramic electronic components that significantly reduces the occurrence of cracks when packaged by having rounded shape corners, as indicated by Sasaoka in ¶[0012-0013], in the method of producing a multi-layer ceramic electronic component of modified Ishida.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847